Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/29/2021 has been entered.  Claims 1-12 remain pending.  

The amendments to the claims have overcome each and every rejection under 35 USC 112(b) made in Non-Final Rejection mailed 10/01/2021 and those rejections are hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. The amendments have changed the scope of the claims necessitating modified grounds of rejection.  Please see modified grounds of rejection below. 
(a) Regarding claim 1: 
(i) The Applicant argues the prior art does not teach “a second stagger angle distribution that increases from the first boundary position to an outer circumferential edge” since “the stagger angle increases, decreases and then returns to its previous measurement”.  
(ii) The Examiner respectfully disagrees. In order for the second stagger angle distribution to increase from the first boundary position to an outer circumferential edge, it is only required that the stagger angle at the first boundary position be less than the stagger angle at any one point between the first boundary position and, inclusively, the outer circumferential edge which is taught in Table 4 of Chen. 
(iii) Further, the claim does not preclude the existence of more than one local minimum point nor limit the location of the first boundary position other than it being radially outer of the region of the local minimum value.  

(iv) The Examiner respectfully disagrees. The claim, being an apparatus claim, requires only a second stagger angle distribution that would follow (in any way) a n-dimensional function (any n-dimensional function), where n has a value of (1,2] and uses a radius of the rotor bladess as a parameter (any parameter). That is, the prior art is not required to teach the use of such a function as claimed to define the second stagger angle distribution instead merely requiring the prior art teach a structure which may be defined using such a function as claimed. 
(v) For the above aforementioned reasons, the proposed combination teaches all limitations of the claim and the rejection is hereby maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040136830 to Eguchi in view of US 20180127086 to Chen.
	(a) Regarding claim 1: 
(i) Eguchi discloses a propeller fan (propeller fan 4) including a boss portion (hub 14) that is driven rotationally (Par 0005, rotation direction shown as dashed arrow line in Fig 19), and more than one rotor blades (blades 13) radially attached to the boss portion (Fig 19) to generate an airflow in a rotational axis direction (Par 0003, directional flow arrows of Figs 17-18), wherein: 
a radial cross section (Pars 0077-0078, Figs 4-5) of the rotor bladess on an inner circumferential portion side of the rotor bladess has a shape convex against a direction of the airflow (suction surface 13e reasonably disclosed as being convex as claimed for any or all of the inner peripheral segment and central segments, Par 0110, Figs 5/24), and 
a radial cross section of the rotor bladess on an outer circumferential portion side of the rotor blades has a shape concave along the direction of the airflow (suction surface 13e reasonably disclosed as being concave in outer peripheral part 13c, Par 0110, Figs 4-9/24), 
the radial cross section of the rotor blades is inclined toward an upstream side of the airflow in a leading edge (leading edge 13a) side region with an inclination angle increasing toward a leading edge (“angle of forward tilting of the blade”, Par 0109, Fig 4; angle θ1, Fig 7), and 
is inclined toward a downstream side of the airflow in a trailing edge (trailing edge 13b) side region with the inclination angle increasing toward a trailing edge (“angle of forward tilting of the blade”, Par 0109, Fig 4; angle θ1, Fig 7). 
Eguchi is silent regarding the stagger angle of the rotor blades and does not teach wherein a stagger angle of the rotor blades has:
a first stagger angle distribution having a local minimum value in a region from an inner circumferential edge to a first boundary position, and 
a second stagger angle distribution that increases from the first boundary position to an outer circumferential edge and follows an n-dimensional function using a radius of the rotor blades as a parameter in a region from the first boundary position to the outer circumferential edge, 
where n is a value ranging from 1 to 2 and exclusive of 1.  
(iii) Chen is also in the field of propeller rotor bladess (blade 220 of propeller 200) and teaches:
a rotor blades (blade 220) having a stagger angle (complementary angle of pitch angle A, Fig 3), wherein
the stagger angle of the rotor blades has a first stagger angle distribution (distribution of complementary angles of pitch angles between hub and position of maximum blade pitch, location 3, Fig 7; the pitch angles being shown in Fig 7 as described in Par 0034) having a local minimum value (maximum pitch angle 20 degrees, Table 4) in a region from an inner circumferential edge to a first boundary position (first section up to boundary with second section, Par 0035, Table 4; said boundary being the location of the maximum pitch angle, position 3, as described in Par 0034 and shown in Fig 7), and 
has a second stagger angle distribution (distribution of complementary angles of pitch angles radially outward of location 3, Fig 7; the pitch angles being shown in Fig 7 as described in Par 0034; any or all of second through sixth sections, Par 0035, 
follows an n-dimensional function using a radius of the rotor blades as a parameter in a region from the first boundary position to the outer circumferential edge (infinitely many functions possible with r as a parameter to generate distribution of pitch angles radially outward of location 3 as shown in Fig 7 per Par 0034; see also MPEP 2113), where n is a value ranging from 1 to 2 and exclusive of 1 (any nonlinear portion of second stagger angle distribution as described above in which the pitch angle decreases and the rate of change of the pitch angle increases in a radially outer direction; Pars 0034-0035, Figs 7-8, Table 4).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propeller fan as disclosed by Eguchi with the above aforementioned stagger angle as taught by Chen for the purpose of increasing efficiency (Par 0007). 
(v) The Examiner notes that the use of an “n-dimensional function … where n is a value ranging from 1 to 2 and exclusive of 1” to generate a second stagger angle distribution is a product-by-process limitation and the prior art does not need to explicitly disclose nor teach the claimed function so long as it discloses or teaches the structure implied by such a function, see MPEP 2113(I). 
(b) Regarding claim 3: 
(i) The proposed combination teaches the propeller according to claim 1. 
(ii) Eguchi further discloses wherein: 
a forward tilt angle of the rotor blades has a first forward tilt angle distribution having a constant value in a region from the inner circumferential edge to a third 
has a second forward tilt angle distribution that increases toward the outer circumferential edge (bent part and/or curved portion of blade near point Q) and 
follows a p-dimensional function using the radius as a parameter in a region from the third boundary position to the outer circumferential edge (infinitely many functions possible with r as a parameter to generate second forward tilt angle distribution as disclosed by Eguchi), 
where p is 2 to 3 (curvature at bent portion may be circular, e.g. circular with radius r’, with the equation for a circular arc being a second order equation; curvature of bent portion may also be S-shaped, e.g. Figs 14-15, which would require at least a third order equation).  
(c) Regarding claim 4: 
(i) The proposed combination teaches the propeller according to claim 1. 
(ii) The proposed combination further teaches wherein the second stagger angle distribution changes at a rate higher than a rate of change in the first stagger angle distribution (Chen: any portion of second stagger angle distribution which has a slope of a magnitude greater than the magnitude of a slope of any portion of the first angle distribution, Par 0034, Fig 7).  
(d) Regarding claim 6: 
(i) The proposed combination teaches the propeller according to claim 1. 
(ii) Eguchi further discloses an axial flow blower “air conditioning apparatus outdoor unit”, Par 0003, Figs 17-18) comprising: the propeller fan according to claim 1 (see 
(e) Regarding claim 9: 
(i) The proposed combination teaches the propeller according to claim 6. 
(ii) Eguchi further discloses wherein: 
a forward tilt angle of the rotor blades has a first forward tilt angle distribution having a constant value in a region from the inner circumferential edge to a third boundary position (reasonably disclosed in the figures of some radial cross sections as being straight radially inward of outer peripheral segment, i.e. with constant forward tilt angle; Figs 4C, 6, 8-9, 13, and 15), and 
has a second forward tilt angle distribution that increases toward the outer circumferential edge (bent part and/or curved portion of blade near point Q) and 
follows a p-dimensional function using the radius as a parameter in a region from the third boundary position to the outer circumferential edge (infinitely many functions possible with r as a parameter to generate second forward tilt angle distribution as disclosed by Eguchi), 
where p is 2 to 3 (curvature at bent portion may be circular, e.g. circular with radius r’, with the equation for a circular arc being a second order equation; curvature of bent portion may also be S-shaped, e.g. Figs 14-15, which would require at least a third order equation).  



claim 11: 
(i) The proposed combination teaches the propeller according to claim 6. 
(ii) The proposed combination further teaches wherein the second stagger angle distribution changes at a rate higher than a rate of change in the first stagger angle distribution (Chen: any portion of second stagger angle distribution which has a slope of a magnitude greater than the magnitude of a slope of any portion of the first angle distribution, Par 0034, Fig 7).  

Claim 2, 5, 7-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040136830 to Eguchi in view of US 20180127086 to Chen in further view of US 20020034443 to Song.
(a) Regarding claim 2: 
(i) The proposed combination teaches the propeller according to claim 1. 
(ii) The proposed combination teaches an angle of advance (Eguchi: reasonably disclosed in figures, e.g. Fig 19, that blades 13 have an angle of advance in the direction of rotation) but does not explicitly teach wherein: 
an angle of advance of the rotor blades has a first angle-of-advance distribution that linearly increases in a region from the inner circumferential edge to a second boundary position, and 
has a second angle-of-advance distribution that increases toward the outer circumferential edge and follows an m-dimensional function using the radius as a parameter in a region from the second boundary position to the outer circumferential edge, 
where m is a value ranging from 1 to 2 and exclusive of 1.  

Song is also in the field of fans (see title) and teaches: 
a fan (axial-flow fan 23) whose blades have an angle of advance (sweep angle α, Fig 5A), 
wherein the angle of advance of the rotor blades has a first angle-of-advance distribution (portion of solid black line of Fig 7 for sweep angles between 0 and 20 degrees) that linearly increases (reasonably disclosed in Fig 7) in a region from the inner circumferential edge (inner-most radius of blade, radius “18.9” of Fig 7) to a second boundary position (radius at which the sweep angle is 20 degrees, Fig 7), and 
has a second angle-of-advance distribution (portion of solid black line greater than 20 degrees, Fig 7) that increases toward the outer circumferential edge (radially outer-most edge; radius “54” of Fig 7) and 
follows an m-dimensional function using the radius as a parameter in a region from the second boundary position to the outer circumferential edge (any of infinitely many functions possible with r as a parameter to generate a second angle-of-advance distribution as described above), 
where m is a value ranging from 1 to 2 and exclusive of 1 (second angle-of-advance distribution as described above reasonably disclosed in Fig 7 as non-linear and continuously increasing with a curvature clearly less than parabolic, i.e. any function producing the curve must be of an order greater than 1 and less than 2).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of advance as taught by the proposed combination with the angle of advance as taught by Song for the purpose of reducing noise (see abstract). 

claim 5: 
(i) The proposed combination teaches the propeller according to claim 2. 
(ii) The proposed combination further teaches wherein the second angle-of-advance distribution increases at a rate higher than a rate of increase in the first angle-of-advance distribution (Song: reasonably disclosed in Fig 8).  
(c) Regarding claim 7: 
(i) The proposed combination teaches the propeller according to claim 1. 
(ii) Eguchi further discloses wherein: 
a forward tilt angle of the rotor blades has a first forward tilt angle distribution having a constant value in a region from the inner circumferential edge to a third boundary position (reasonably disclosed in the figures of some radial cross sections as being straight radially inward of outer peripheral segment, i.e. with constant forward tilt angle; Figs 4C, 6, 8-9, 13, and 15), and 
has a second forward tilt angle distribution that increases toward the outer circumferential edge (bent part and/or curved portion of blade near point Q) and 
follows a p-dimensional function using the radius as a parameter in a region from the third boundary position to the outer circumferential edge (infinitely many functions possible with r as a parameter to generate second forward tilt angle distribution as disclosed by Eguchi), 
where p is 2 to 3 (curvature at bent portion may be circular, e.g. circular with radius r’, with the equation for a circular arc being a second order equation; curvature of bent portion may also be S-shaped, e.g. Figs 14-15, which would require at least a third order equation).  

claim 8: 
(i) The proposed combination teaches the propeller according to claim 6. 
(ii) The proposed combination teaches an angle of advance (Eguchi: reasonably disclosed in figures, e.g. Fig 19, that blades 13 have an angle of advance in the direction of rotation) but does not explicitly teach wherein: 
an angle of advance of the rotor blades has a first angle-of-advance distribution that linearly increases in a region from the inner circumferential edge to a second boundary position, and 
has a second angle-of-advance distribution that increases toward the outer circumferential edge and follows an m-dimensional function using the radius as a parameter in a region from the second boundary position to the outer circumferential edge, 
where m is a value ranging from 1 to 2 and exclusive of 1.  
(iii) Song is also in the field of fans (see title) and teaches: 
a fan (axial-flow fan 23) whose blades have an angle of advance (sweep angle α, Fig 5A), 
wherein the angle of advance of the rotor blades has a first angle-of-advance distribution (portion of solid black line of Fig 7 for sweep angles between 0 and 20 degrees) that linearly increases (reasonably disclosed in Fig 7) in a region from the inner circumferential edge (inner-most radius of blade, radius “18.9” of Fig 7) to a second boundary position (radius at which the sweep angle is 20 degrees, Fig 7), and 
has a second angle-of-advance distribution (portion of solid black line greater than 20 degrees, Fig 7) that increases toward the outer circumferential edge (radially outer-most edge; radius “54” of Fig 7) and 
follows an m-dimensional function using the radius as a parameter in a region from the second boundary position to the outer circumferential edge (any of infinitely many functions possible with r as a parameter to generate a second angle-of-advance distribution as described above), 
where m is a value ranging from 1 to 2 and exclusive of 1 (second angle-of-advance distribution as described above reasonably disclosed in Fig 7 as non-linear and continuously increasing with a curvature clearly less than parabolic, i.e. any function producing the curve must be of an order greater than 1 and less than 2).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of advance as taught by the proposed combination with the angle of advance as taught by Song for the purpose of reducing noise (see abstract). 
(e) Regarding claim 10: 
(i) The proposed combination teaches the propeller according to claim 8. 
(ii) Eguchi further discloses wherein: 
a forward tilt angle of the rotor blades has a first forward tilt angle distribution having a constant value in a region from the inner circumferential edge to a third boundary position (reasonably disclosed in the figures of some radial cross sections as being straight radially inward of outer peripheral segment, i.e. with constant forward tilt angle; Figs 4C, 6, 8-9, 13, and 15), and 
has a second forward tilt angle distribution that increases toward the outer circumferential edge (bent part and/or curved portion of blade near point Q) and 
follows a p-dimensional function using the radius as a parameter in a region from the third boundary position to the outer circumferential edge (infinitely many Eguchi), 
where p is 2 to 3 (curvature at bent portion may be circular, e.g. circular with radius r’, with the equation for a circular arc being a second order equation; curvature of bent portion may also be S-shaped, e.g. Figs 14-15, which would require at least a third order equation).
(f) Regarding claim 12: 
(i) The proposed combination teaches the propeller according to claim 8. 
(ii) The proposed combination further teaches wherein the second angle-of-advance distribution increases at a rate higher than a rate of increase in the first angle-of-advance distribution (Song: reasonably disclosed in Fig 8).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Cases for Fractional Powers” by William Mueller, as published on May 14 of 2003, teaches various function shapes depending upon whether the dimension, being between 1 and 2, is even or odd (in particular, graphs of x4/3 and x5/3 in section “Positive m/n, n odd”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745